516 S.W.2d 103 (1974)
Lonnie NORTH, Appellant,
v.
C. B. RUSSELL and Nathaniel Trap Helton, Harlan County Jailer, Appellees.
Court of Appeals of Kentucky.
August 12, 1974.
Order September 12, 1974.
Judgment Vacated December 23, 1974.
Eugene Goss, Harlan, Dean H. Rivkin, Lexington, for appellant.
Ed W. Hancock, Atty. Gen., Frankfort, G. Wix Unthank, Commonwealth's Atty., Harlan, for appellees.
Judgment Vacated December 23, 1974. See 95 S. Ct. 673.
PER CURIAM.
This is an appeal from a judgment of the Harlan Circuit Court denying relief by way of habeas corpus from a judgment of the Lynch Police Court. Appellant's contention is that the police court judgment is void because the police judge is not a lawyer.
The motion for appeal is granted and the judgment is affirmed. Cf., Ditty v. Hampton, Ky., 490 S.W.2d 772 (1973).
There being no authority for the granting of bail pending an appeal from the denial of habeas corpus, that portion of the judgment permitting the appellant to remain free on bond was erroneous, cf. Crady v. Cranfill, Ky., 371 S.W.2d 640 (1963), and should be corrected forthwith. That the appellant is not entitled to bail in this proceeding does not, however, affect his entitlement, vel non, to bail in the event of an appeal from the judgment of the Lynch Police Court.
As corrected in accordance with this opinion, the judgment is affirmed.
REED, Acting C. J., and JONES, MILLIKEN, PALMORE and STEINFELD, JJ., sitting.
All concur.

ORDER
The execution and enforcement of the mandate and the order remanding appellant to custody is hereby stayed pursuant to the order issued by Mr. Justice Potter Stewart, Associate Justice of the Supreme Court of the United States. The stay shall remain in effect or be terminated in accordance with the terms of said order.